UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52979 Heavy Earth Resources, Inc. (Exact name of registrant as specified in its charter) Florida 75-3160134 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 625 Second Street, #280, San Francisco, CA 94107 (Address of principal executive offices) (Zip Code) (415) 813-5079 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant(1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of November 19, 2012, there were 70,459,331 shares of the issuer's $.001 par value common stock issued and outstanding. 1 TABLE OF CONTENTS PART I FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 20 Item 4. Controls and Procedures 20 PART II OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 4. Mine Safety Disclosures 21 Item 5. Other Information 21 Item 6. Exhibits 21 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements. HEAVY EARTH RESOURCES, INC. (AN EXPLORATION STAGE COMPANY) CONDENSED CONSOLIDATED BALANCE SHEETS UNAUDITED SEPTEMBER 30, DECEMBER 31, ASSETS CURRENT ASSET Cash and cash equivalents $ Restricted cash Short term investments Inventory Other receivable Other current assets - Total current assets Oil and gas properties (full cost method): Oil and gas properties, evaluated Property, Plant and Equipment Less:accumulated depreciation and amortization ) ) Net oil and gas properties, plant and equipment TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued liabilities Advances payable - Related party payables - Total current liabilities Convertible notes payable - STOCKHOLDERS' DEFICIT Common stock, $0.001 par value, 300,000,000 shares authorized, 70,459,331 and 69,376,000 shares issued and outstanding as of September 30, 2012 and December 31, 2011, respectively Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders' deficit TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements. 3 HEAVY EARTH RESOURCES, INC. (AN EXPLORATION STAGE COMPANY) CONDENSEDCONSOLIDATED STATEMENTS OF OPERATIONS UNAUDITED FOR THE THREE MONTHES ENDED SEPTEMBER 30, 2012 FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2011 FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2012 FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2011 REVENUE Net revenue $
